United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
DEPARTMENT OF THE AIR FORCE,
MATERIEL COMMAND, TINKER AIR
FORCE BASE, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1605
Issued: September 19, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 18, 2017 appellant filed a timely appeal from May 22 and 23, 2017 merit decisions
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The record contains a June 13, 2017 decision in which OWCP set aside a March 2, 2017 decision regarding
appellant’s request for authorization for right total knee replacement surgery and remanded the case for further
development. As this matter is in an interlocutory posture, it is not before the Board. See 20 U.S.C. § 501.2(c)(2)
(providing that there will be no appeal with respect to any interlocutory matter decided (or not decided) during the
pendency of a case).

ISSUE
The issue is whether appellant has met her burden of proof to establish more than 40 percent
permanent impairment of her left lower extremity and 20 percent permanent impairment of her
right lower extremity, for which she previously received schedule award compensation.
FACTUAL HISTORY
On December 2, 2008 appellant, then a 51-year-old supervisory logistics management
specialist, filed a traumatic injury claim (Form CA-1) alleging that, on November 24, 2008, while
at work, she sustained injury due to falling off a chair while reaching for her purse on the floor.
She stopped work on January 26, 2009.
OWCP initially accepted appellant’s claim for right knee/leg sprain (unspecified sites),
medial collateral ligament sprain of the right knee, and medial meniscus tear of the right knee.
Appellant received leave buy back for the period January 26 to April 30, 2009.
OWCP expanded the acceptance of the claim to include the conditions of medial meniscus
tear of the left knee, medial collateral ligament sprain of the left knee, bilateral localized primary
osteoarthritis/traumatic arthropathy of the lower legs, depressive disorder, sprains of the lumbar
spine, sacroiliac ligaments, pelvis, left ankle, left hip, and left knee/leg, and other unspecified
disorders of muscles, ligaments, and fascia.
On April 6, 2009 appellant underwent OWCP-approved right knee surgery, including
partial medial meniscectomy and chondroplasty of the patellofemoral joint/medial femoral
condyle.
On September 28, 2009 appellant underwent OWCP-approved partial medial and lateral
meniscectomies of the left knee.
On January 27, 2010 appellant filed a claim for compensation (Form CA-7) seeking a
schedule award due to her accepted employment-related conditions.
In a February 4, 2010 report, Dr. Todd Olsen, an attending Board-certified orthopedic
surgeon, concluded that appellant had 18 percent permanent impairment of her left lower extremity
under of the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides).3 On April 1, 2010 Dr. Ronald Blum, a Board-certified
orthopedic surgeon serving as an OWCP medical adviser, agreed with Dr. Olsen’s impairment
rating evaluation.
In a July 22, 2010 report, Dr. Michael S. Smith, a Board-certified physical medicine and
rehabilitation physician serving as an OWCP referral physician, determined that appellant had 20
percent permanent impairment of her left lower extremity and 8 percent permanent impairment of
her right lower extremity under the sixth edition of the A.M.A., Guides.

3

A.M.A., Guides (6th ed. 2009).

2

By decision dated December 29, 2010, OWCP issued an award of compensation for 18
percent permanent impairment of her left lower extremity.4
In March 2011, OWCP referred the case to Dr. Michael M. Katz, a Board-certified
orthopedic surgeon serving as an OWCP medical adviser. It requested that Dr. Katz review
Dr. Smith’s July 22, 2010 report and provide an opinion regarding appellant’s permanent
impairment under the sixth edition of the A.M.A., Guides. In a March 31, 2011 report, Dr. Katz
determined that appellant had 20 percent permanent impairment of her left lower extremity and 9
percent permanent impairment of her right lower extremity under the sixth edition of the A.M.A.,
Guides.
By decision dated April 6, 2011, OWCP granted appellant a schedule award for an
additional 2 percent permanent impairment of her left lower extremity (20 percent permanent
impairment minus 18 percent permanent impairment previously awarded) and for 9 percent
permanent impairment of her right lower extremity.
On January 5, 2012 appellant filed a claim for compensation (Form CA-7) seeking an
increased schedule award due to her accepted employment conditions.5
In a February 15, 2012 report, Dr. Christopher Jordan, a Board-certified orthopedic
surgeon serving as an OWCP referral physician, determined that appellant had 9 percent
permanent impairment of her left lower extremity and 20 percent permanent impairment of her
right lower extremity under the sixth edition of the A.M.A., Guides. On March 30, 2012
Dr. Mobley, serving as an OWCP medical adviser, agreed with Dr. Jordan’s impairment rating
evaluation.
By decision dated April 6, 2012, OWCP granted appellant a schedule award for an
additional 11 percent permanent impairment of her right lower extremity (20 percent permanent
impairment minus 9 percent permanent impairment previously awarded).
Appellant underwent additional OWCP-approved surgeries, including left total knee
replacement on October 15, 2012, and partial medial/lateral meniscectomies and synovectomy of
the suprapatellar pouch of the right knee on March 29, 2013.

4

It is unclear why OWCP did not consider Dr. Smith’s July 22, 2010 report prior to issuing this schedule award.

5

Appellant submitted an August 15, 2011 report in which Dr. John W. Ellis, an attending Board-certified family
practitioner, determined that appellant had 32 percent permanent impairment of her left lower extremity and 16 percent
permanent impairment of her right lower extremity. On January 12, 2012 Dr. Henry Mobley, a Board-certified
internist serving as an OWCP medical adviser, indicated that he was unable to calculate a schedule award based on
Dr. Ellis’ August 15, 2011 report and recommended that OWCP refer appellant for a second opinion examination and
impairment evaluation.

3

On October 28, 2013 appellant filed a Form CA-7 seeking additional schedule award
compensation.6
In a January 27, 2014 report, Dr. Timothy G. Pettingell, a Board-certified physical
medicine and rehabilitation physician serving as an OWCP referral physician, concluded that
appellant had 31 percent permanent impairment of her left lower extremity and 8 percent
permanent impairment of her right lower extremity under the sixth edition of the A.M.A., Guides.
On March 21, 2014 Dr. Mobley, serving as an OWCP medical adviser, agreed with Dr. Pettingell’s
impairment rating evaluation.
By decision dated June 20, 2014, OWCP issued appellant a schedule award for an
additional 11 percent permanent impairment of her left lower extremity (31 percent permanent
impairment minus 20 percent permanent impairment previously awarded).
Appellant submitted a June 25, 2015 report from Dr. Donald E. Adams, an attending
Board-certified orthopedic surgeon, who reported the findings of the physical examination he
conducted on that date. Dr. Adams indicated that, upon range of motion testing, appellant had left
knee flexion to 98 degrees and right knee flexion to 120 degrees. There was no instability upon
varus-valgus stress testing of both knees. Dr. Adams indicated that, under Table 16-3 on page 511
of the sixth edition of the A.M.A., Guides, appellant’s left total knee replacement fell under class
3 with a default value of 37 percent permanent impairment of her left lower extremity. Under
Table 16-16 through Table 16-18 on pages 516 through 520, appellant had a functional history
grade modifier of 3, a physical examination grade modifier of 2, and a clinical studies grade
modifier of 1. Dr. Adams noted that application of the net adjustment formula on page 521
required movement one space to the left of the default value under Table 16-3 which meant that
she had 34 percent permanent impairment of her left lower extremity due to her left knee
replacement surgery. Under Table 16-2 on page 509, appellant’s soft tissue left ankle/foot
condition fell under class 1 with a default value of one percent permanent impairment of her left
lower extremity. Application of the net adjustment formula required movement to the space on
Table 16-2 for two percent permanent impairment of her left lower extremity due to left ankle/foot
deficits.
Dr. Adams used the Combined Values Chart on page 604 to combine the above-detailed
34 and 2 percent impairment ratings and he concluded that appellant had 35 percent permanent
impairment of her left lower extremity. He further indicated that, under Table 16-3 on page 509,
the partial medial and lateral meniscectomies of her right knee fell under class 1 with a default
value of 10 percent permanent impairment of her right lower extremity. Application of the net
adjustment formula required movement two spaces to the right of the default value under Table
16-3 which meant that appellant had 13 percent permanent impairment of her right lower extremity
due to her right knee surgery.

6

Appellant submitted an August 12, 2013 report in which Dr. Ellis concluded that appellant had 59 percent
permanent impairment of her left lower extremity and 35 percent permanent impairment of her right lower extremity.
On November 29, 2013 Dr. Michael M. Katz, serving as an OWCP medical adviser, indicated that he was unable to
calculate a schedule award based on Dr. Ellis’ August 12, 2013 report and recommended that OWCP refer appellant
for a second opinion examination and impairment evaluation.

4

On November 2, 2015 appellant filed a Form CA-7 seeking increased schedule award
compensation.
In support of her claim for increased schedule award compensation, appellant submitted an
October 2, 2015 addendum report from Dr. Adams. In this report, Dr. Adams indicated that, under
Table 16-4 on page 514, her left hip arthritis fell under class 1 with a default value of seven percent
permanent impairment of her left lower extremity. Appellant had a functional history grade
modifier of 3, physical examination grade modifier of 2, and clinical studies grade modifier of 1.
Dr. Adams noted that application of the net adjustment formula required movement to the space
on Table 16-4 for nine percent permanent impairment of her left lower extremity due to left hip
arthritis. He used the Combined Values Chart to combine the 35 percent permanent impairment
rating of the left lower extremity due to left knee and ankle/foot deficits (described in his June 25,
2015 report) with the 9 percent permanent impairment rating of the left lower extremity due to left
hip deficits. Dr. Adams concluded that appellant had 41 percent permanent impairment of her left
lower extremity.
In October 2016, OWCP referred appellant to Dr. Michael S. Brown for a second opinion
evaluation and an opinion on permanent impairment. In a November 8, 2016 report, Dr. Brown
determined that appellant had 22 percent permanent impairment of her left lower extremity and 8
percent permanent impairment of her right lower extremity under the sixth edition of the A.M.A,
Guides. He noted that, under Table 16-3 on page 511, appellant’s left total knee replacement fell
under class 2 with a default value of 25 percent permanent impairment of her left lower extremity.
Dr. Brown indicated that she had a functional history grade modifier of 2, physical examination
grade modifier of 1, and clinical studies grade modifier of 0. He noted that application of the net
adjustment formula required movement two spaces to the left of the default value under Table 163 which meant that appellant had 21 percent permanent impairment of her left lower extremity due
to her left knee replacement surgery. Under Table 16-2 on page 506, appellant’s left foot
talonavicular condition fell under class 1 with a default value of one percent permanent impairment
of her left lower extremity. Dr. Brown indicated that she had a physical examination grade
modifier of 1, and that the functional history and clinical studies grade modifiers were not
applicable. Application of the net adjustment formula did not require any movement from the
default value on Table 16-2 and therefore appellant had one percent permanent impairment of her
left lower extremity due to left foot deficits.
Dr. Brown used the Combined Values Chart on page 604 to combine the above-detailed
21 and 1 percent impairment ratings and he concluded that appellant had 22 percent permanent
impairment of her left lower extremity. He further indicated that, under Table 16-3 on page 509,
the partial medial and lateral meniscectomies of her right knee fell under class 1 with a default
value of 10 percent permanent impairment of her right lower extremity. Dr. Brown noted that
appellant had a physical examination grade modifier of 1 and clinical studies grade modifier of 0,
and that the functional history grade modifier was not applicable. Application of the net
adjustment formula required movement one space to the right of the default value under Table 163 which meant that she had eight percent permanent impairment of her right lower extremity due
to her right knee surgery.

5

On December 7, 2016 OWCP referred Dr. Brown’s November 8, 2016 report to Dr. Katz
in his capacity as an OWCP medical adviser and requested that he comment on the permanent
impairment of appellant’s lower extremities.
In a December 10, 2016 report, Dr. Katz indicated that, under Table 16-3 on page 509, the
partial medial and lateral meniscectomies of appellant’s right knee fell under class 1 with a default
value of 10 percent permanent impairment of the right lower extremity. He noted that she had a
functional history grade modifier of 1 and physical examination grade modifier of 1, and that the
clinical studies grade modifier was not applicable. Application of the net adjustment formula did
not require movement from the default value under Table 16-3 which meant that appellant had 10
percent permanent impairment of her right lower extremity due to her right knee surgery. Dr. Katz
advised that she was not entitled to additional schedule award compensation for her right lower
extremity because she had already been compensated for 20 percent permanent impairment of her
right lower extremity. He also determined that appellant had 23 percent permanent impairment of
her left lower extremity due to her left knee, left foot/ankle, and left hip deficits which entitled her
to schedule award compensation for an additional 3 percent permanent impairment of her left lower
extremity.7
By decision dated January 5, 2017, OWCP granted appellant a schedule award for an
additional 3 percent permanent impairment of her left lower extremity (34 percent permanent
impairment minus 31 percent permanent impairment previously awarded). The award was based
on Dr. Katz’ December 10, 2016 report.
In April 2017, OWCP referred appellant’s case to Dr. Katz in his capacity as an OWCP
medical adviser and requested that he comment on the impairment rating for her left lower
extremity contained in Dr. Adams’ October 2, 2015 report. In an April 29, 2017 report, Dr. Katz
found that she had 30 percent permanent impairment of her left lower extremity due to her left
knee, left ankle/foot, and left hip deficits.
OWCP requested that Dr. Katz clarify his April 29, 2017 report and he produced a May 3,
2017 report which he advised superseded his December 10, 2016 and April 29, 2017 reports with
respect to the permanent impairment of appellant’s left lower extremity. Dr. Katz indicated that
he had reviewed Dr. Adam’s June 15 and October 2, 2015 reports, and noted that the date of
maximum medical improvement was June 15, 2015. He indicated that he also had reviewed
Dr. Brown’s November 8, 2016 report and was modifying Dr. Brown’s impairment estimates with
respect to left knee and left ankle/foot deficits in a manner which yielded higher impairment
ratings. Dr. Katz noted that, under Table 16-3 on page 511, appellant’s left total knee replacement
fell under class 2 with a default value of 25 percent permanent impairment of her left lower
extremity. He indicated that she had a functional history grade modifier of 2 and physical
examination grade modifier of 1, and that the clinical studies grade modifier was not applicable.8
7
Dr. Katz indicated that appellant had been previously been awarded schedule award compensation for 20 percent
permanent impairment of her left lower extremity and posited that therefore his 23 percent permanent impairment
rating showed that she was entitled to additional compensation. In fact, appellant had previously been awarded
schedule award compensation for 31 percent permanent impairment of her left lower extremity.
8

Dr. Katz noted that Dr. Brown had found a clinical studies grade modifier of 0.

6

Dr. Katz noted that application of the net adjustment formula required movement one space to the
left of the default value under Table 16-3 which meant that appellant had 23 percent permanent
impairment of her left lower extremity due to left knee replacement surgery.9 Under Table 16-2
on page 506, appellant’s left foot talonavicular condition fell under class 1 with a default value of
one percent permanent impairment of her left lower extremity. Dr. Katz indicated that she had a
functional history grade modifier of 2 and physical examination grade modifier of 1, and that the
clinical studies grade modifier was not applicable. Application of the net adjustment formula did
not require any movement from the default value on Table 16-2 and therefore appellant had one
percent permanent impairment of her left lower extremity due to left foot deficits. Dr. Katz used
the Combined Values Chart on page 604 to combine the above-detailed 23 and 1 percent
impairment ratings and he concluded that she had 24 percent permanent impairment of her left
lower extremity due to left knee and left foot/ankle deficits.
Dr. Katz then determined that, under Table 16-4 on page 514, appellant’s left hip arthritis
condition fell under class 1 with a default value of seven percent permanent impairment of her left
lower extremity. He determined that she had a functional history grade modifier of 3 and a physical
examination grade modifier of 2, and that the clinical studies grade was not applicable. Dr. Katz
noted that application of the net adjustment formula required movement to the space on Table 164 for nine percent permanent impairment of appellant’s left lower extremity due to left hip arthritis.
He indicated that the prior, non-overlapping award for permanent impairment of the left lower
extremity of 31 percent (related to left foot/ankle and knee deficits) was first combined, using the
Combined Values Chart on page 604, with the permanent impairment of the left lower extremity
of 9 percent (related to left hip deficits) to yield a value of 37 percent permanent impairment of
the left lower extremity. Dr. Katz then subtracted the prior award of 31 percent from this 37
percent figure to equal 6 percent. Therefore, the net additional award then due appellant for
permanent impairment of her left lower extremity was six percent.
On May 11, 2017 OWCP requested that Dr. Katz provide clarification of his May 3, 2017
report.
Dr. Katz reviewed the file on May 15, 2017 and produced a May 15, 2017 report. He
indicated that the prior, non-overlapping award for permanent impairment of the left lower
extremity of 34 percent (related to foot/ankle and knee deficits) was first combined, using the
Combined Values Chart on page 604, with the permanent impairment of the left lower extremity
of 9 percent (related to left hip deficits) to yield a value of 40 percent permanent impairment of
the left lower extremity. Dr. Katz then subtracted the prior award of 34 percent from this 40
percent figure to equal 6 percent. Therefore, the net additional award then due appellant for
permanent impairment of her left lower extremity was six percent.
By decision dated May 22, 2017, OWCP affirmed its January 5, 2017 decision with respect
to its finding that appellant failed to establish more than 20 percent permanent impairment of her
right lower extremity. It set aside its January 5, 2017 decision with respect to the permanent
impairment of her left lower extremity and determined that she had 40 percent permanent
impairment of that extremity under the sixth edition of the A.M.A., Guides. As appellant had
9
Dr. Katz noted that Dr. Brown had found 21 percent permanent impairment of appellant’s left lower extremity
due to left knee replacement surgery.

7

already received schedule award compensation for 34 percent permanent impairment of her left
lower extremity, OWCP remanded the case for issuance of a schedule award for an additional six
percent permanent impairment of her left lower extremity. OWCP indicated that its determination
was based on the opinion of Dr. Katz.
By decision dated May 23, 2017, OWCP granted appellant a schedule award for an
additional 6 percent permanent impairment of her left lower extremity (40 percent permanent
impairment minus 34 percent permanent impairment previously awarded).
LEGAL PRECEDENT
The schedule award provision of the FECA10 and its implementing regulations11 set forth
the number of weeks of compensation payable to employees sustaining permanent impairment
from loss, or loss of use, of scheduled members or functions of the body. However, FECA does
not specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice necessitates
the use of a single set of tables so that there may be uniform standards applicable to all claimants.
The A.M.A., Guides has been adopted by the implementing regulations as the appropriate standard
for evaluating schedule losses. The effective date of the sixth edition of the A.M.A., Guides is
May 1, 2009.12
In determining impairment for the lower extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the lower extremity
to be rated. With respect to the foot/ankle, knee, and hip, the relevant portions of the lower extremity
for the present case, reference is made to Table 16-2 through Table 16-4 beginning on page 501.13
After the Class of Diagnosis (CDX) is determined from each of these tables (including
identification of a default grade value), the net adjustment formula is applied using the grade
modifier for functional history (GMFH), grade modifier for physical examination (GMPE) and
grade modifier for clinical studies (GMCS). The net adjustment formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX).14
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”15 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404 (1999).

12
See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); id. Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5a
(March 2017).
13

See A.M.A., Guides 501-15 (6th ed. 2009).

14

Id. at 515-22.

15

5 U.S.C. § 8123(a).

8

medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.16
ANALYSIS
The Board finds that, due to a conflict in the medical opinion evidence, the case is not is
posture for decision regarding whether appellant has met her burden of proof to establish more
than 40 percent permanent impairment of her left lower extremity and 20 percent permanent
impairment of her right lower extremity, for which she previously received schedule awards.
By decision dated May 22, 2017, OWCP affirmed its prior determination that appellant
failed to establish more than 20 percent permanent impairment of her right lower extremity. It set
aside its prior determination with respect to the permanent impairment of her left lower extremity
and determined that she had 40 percent permanent impairment of that extremity under the sixth
edition of the A.M.A., Guides. On May 23, 2017 OWCP granted appellant a schedule award for
an additional six percent permanent impairment of her left lower extremity.17
First, the Board finds that there is a conflict in the medical opinion between Dr. Katz,
OWCP’s medical adviser, and Dr. Adams, an attending physician, regarding the extent of the
permanent impairment of appellant’s left lower extremity which requires further development of
the present claim.18
In a May 3, 2017 report, Dr. Katz noted that, under Table 16-3 on page 511 of the sixth
edition of the A.M.A, Guides, appellant’s left total knee replacement fell under class 2 with a
default value of 25 percent permanent impairment of her left lower extremity.19 He indicated that
she had a functional history grade modifier of 2, physical examination grade modifier of 1, and
that the clinical studies grade modifier was not applicable. Dr. Katz noted that application of the
net adjustment formula required movement one space to the left of the default value under Table
16-3 which meant that appellant had 23 percent permanent impairment of her left lower extremity
due to left knee replacement surgery.20 Under Table 16-2 on page 506, appellant’s left foot
talonavicular condition fell under class 1 with a default value of one percent permanent impairment
of the left lower extremity. Dr. Katz indicated that she had a functional history grade modifier of
2 and physical examination grade modifier of 1, and that the clinical studies grade modifier was
not applicable. Application of the net adjustment formula did not require any movement from the
default value on Table 16-2 and therefore appellant had one percent permanent impairment of her
left lower extremity due to left ankle/foot deficits. Dr. Katz used the Combined Values Chart on
page 604 to combine the above-detailed 23 and 1 percent impairment ratings and he concluded
16

William C. Bush, 40 ECAB 1064, 1975 (1989).

17
Prior to this time, OWCP had granted appellant schedule awards for total left lower extremity permanent
impairment of 34 percent and total right lower extremity permanent impairment of 20 percent.
18

See supra notes 15 and 16.

19

A.M.A., Guides 511, Table 16-3.

20

See supra note 14 regarding the derivation of grade modifiers and application of the net adjustment formula.

9

that she had 24 percent permanent impairment of her left lower extremity due to her left knee and
left foot/ankle deficits.
Dr. Katz then determined that, under Table 16-4 on page 514, appellant’s left hip arthritis
condition fell under class 1 with a default value of seven percent permanent impairment of her left
lower extremity. He found that she had a functional history grade modifier of 3 and a physical
examination grade modifier of 2, and that the clinical studies grade was not applicable. Dr. Katz
noted that application of the net adjustment formula required movement to the space on Table 164 for nine percent permanent impairment of appellant’s left lower extremity due to left hip arthritis.
He indicated that the prior, non-overlapping award for permanent impairment of the left lower
extremity of 31 percent (related to left foot/ankle and knee deficits) was first combined, using the
Combined Values Chart on page 604, with the permanent impairment of the left lower extremity
of 9 percent (related to left hip deficits) to yield a value of 37 percent permanent impairment of
the left lower extremity. Dr. Katz then subtracted the prior award of 31 percent from this 37
percent figure to equal 6 percent and then found that the net additional award then due appellant
for permanent impairment of her left lower extremity was 6 percent. He therefore found that she
had 40 percent permanent impairment of her left lower extremity.21
In contrast, Dr. Adams provided an opinion in a June 25, 2015 report that appellant had a
higher degree of left lower extremity permanent impairment under the sixth edition of the A.M.A.,
Guides. He noted that, under Table 16-3 on page 511, her left total knee replacement fell under
class 3 with a default value of 37 percent permanent impairment of her left lower extremity. Under
Table 16-16 through Table16-18 on pages 516 through 520, appellant had a functional history
grade modifier of 3, a physical examination grade modifier of 2, and a clinical studies grade
modifier of 1. Dr. Adams noted that application of the net adjustment formula on page 521
required movement one space to the left of the default value under Table 16-3 which meant that
she had 34 percent permanent impairment of her left lower extremity due to her left knee
replacement surgery. Under Table 16-2 on page 509, appellant’s soft tissue left ankle/foot
condition fell under class 1 with a default value of one percent permanent impairment of the left
lower extremity. Application of the net adjustment formula required movement to the space on
Table 16-2 for two percent permanent impairment of her left lower extremity due to left ankle/foot
deficits. Dr. Adams used the Combined Values Chart on page 604 to combine the above-detailed
34 and 2 percent impairment ratings and he concluded that appellant had 35 percent permanent
impairment of her left lower extremity due to left knee and left ankle/foot deficits. In an October 2,
2015 addendum report, he indicated that, under Table 16-4 on page 514, her left hip arthritis fell
under class 1 with a default value of seven percent permanent impairment of her left lower
extremity. Appellant had a functional history grade modifier of 3, a physical examination grade
modifier of 2, and a clinical studies grade modifier of 1. Dr. Adams noted that application of the
net adjustment formula required movement to the space on Table 16-4 for nine percent permanent
impairment of her left lower extremity due to left hip arthritis. He used the Combined Values
Chart to combine the 35 percent permanent impairment rating of the left lower extremity due to
left knee and ankle/foot deficits (described in his June 25, 2015 report) with the 9 percent
21

In a May 15, 2017 report, Dr. Katz identified the prior, non-overlapping award for permanent impairment of the
left lower extremity as being 34 percent. In this report, he also determined that appellant was entitled to an additional
six percent award for permanent impairment of her left lower extremity.

10

permanent impairment rating of the left lower extremity due to left hip deficits. Dr. Adams
concluded that appellant had 41 percent permanent impairment of her left lower extremity.
Secondly, the Board further finds that there also is a conflict in the medical opinion
evidence between Dr. Katz and Dr. Adams regarding the extent of appellant’s right lower
extremity impairment which requires further development.
In a December 10, 2016 report, Dr. Katz indicated that, under Table 16-3 on page 509, the
partial medial and lateral meniscectomies of appellant’s right knee fell under class 1 with a default
value of 10 percent permanent impairment of the right lower extremity. He noted that she had a
functional history grade modifier of 1 and physical examination grade modifier of 1, and that the
clinical studies grade modifier was not applicable. Dr. Katz indicated that application of the net
adjustment formula did not require movement of from the default value under Table 16-3 which
meant that appellant had 10 percent permanent impairment of her right lower extremity due to her
right knee surgery.
In contrast, Dr. Adams found in his June 25, 2015 report that, under Table 16-3 on page
509, the partial medial and lateral meniscectomies of appellant’s right knee fell under class 1 with
a default value of 10 percent permanent impairment of her right lower extremity. Application of
the net adjustment formula required movement two spaces to the right of the default value under
Table 16-3 which meant that she had 13 percent permanent impairment of her right lower extremity
due to her right knee surgery.
Consequently, the case must be referred to an impartial medical specialist to resolve the
conflict in the medical opinion evidence between Dr. Katz and Dr. Adams regarding the permanent
impairment of appellant’s lower extremities. On remand OWCP should refer appellant, along with
the case file and an updated statement of accepted facts, to an appropriate specialist for an impartial
medical evaluation and report including a rationalized opinion on this matter. After carrying out
this additional development, OWCP shall issue a de novo decision regarding her claim.
CONCLUSION
The Board finds that, due to a conflict in the medical opinion evidence, the case is not in
posture for decision regarding whether appellant has met her burden of proof to establish more
than 40 percent permanent impairment of her left lower extremity and 20 percent permanent
impairment of her right lower extremity, for which she previously received schedule award
compensation. The case is remanded to OWCP for further development.

11

ORDER
IT IS HEREBY ORDERED THAT the May 23 and 22, 2017 decisions of the Office of
Workers’ Compensation Programs are set aside, and the case is remanded to OWCP for further
action consistent with this decision.
Issued: September 19, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

